Title: From Thomas Jefferson to Jonathan Williams, 28 October 1808
From: Jefferson, Thomas
To: Williams, Jonathan


                  
                     Sir 
                     
                     Washington Oct. 28. 08.
                  
                  I thank you for the copy of Genl. Kozciusko’s treatise on the flying artillery. it is a branch of the military art which I wish extremely to see understood here to the height of the European level. your letter of Sep. 20. was recieved in due time. I never recieved the letter said to have been written to me by mr Malesherbe in favor of mr Masson. the fact of such a letter having been written by mr Malesherbe is sufficient ground for my desiring to be useful to mr Masson on any occasion which may arise. no man’s recommendation merits more reliance than that of M. de Malesherbe.   the state & interests of the military academy shall not be forgotten. I salute you with esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               